NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2054-17T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DESHAWN R. SANDERS, a/k/a
DELCHUN SANDERS, and
DE'SHAWN SANDERS,

     Defendant-Appellant.
_____________________________

                   Submitted April 30, 2020 – Decided August 25, 2020

                   Before Judges Alvarez and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 14-06-
                   1024.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Alicia J. Hubbard, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Christopher J. Gramiccioni, Monmouth County
                   Prosecutor, attorney for respondent (Lisa Sarnoff
                   Gochman, of counsel and on the brief).
PER CURIAM


      Defendant DeShawn Sanders appeals from a September 11, 2017

judgment of conviction after a jury found him guilty of three drug-related

offenses. We affirm.

                                        I.

      The following facts are derived from the record. At approximately 4:00

a.m. on March 2, 2014, Neptune Township Police Sergeant Leslie Borges was

in a marked police vehicle surveilling the Centerfolds Gentlemen's Club from

an adjacent parking lot. The area outside of the club, which closed at 5:00 a.m.,

was known as a high crime area involving narcotics transactions.

      The officer saw a man, later identified as defendant, exit the club, walk

through the parking lot, and enter a vehicle in a row of parked cars. Defendant

sat in the car for four or five minutes before walking back into the club, leaving

the interior light on. Borges drove over to the car and checked the license plate

at his computer terminal. He then returned to a partially hidden parking spot.

      Meanwhile in the club, defendant shared cocaine with codefendant

Richard Pena and offered to sell him two bags of the drug. Pena agreed and the

two exited the club.



                                                                          A-2054-17T3
                                        2
       Borges saw defendant and Pena enter defendant's vehicle. Defendant

entered the driver's seat and Pena the front passenger seat. Borges drove four

car-lengths away from defendant's vehicle, with his front and overhead lights

off.

       The officer approached defendant's car on foot.       The interior light

illuminated the front seat area and Borges saw defendant hand something to

Pena, who put the object in his pocket. The officer then saw a tied sandwich

bag in defendant's hand containing a white substance, suspected to be cocaine.

       After defendant removed the tie from the bag in his hand, Borges called

for backup and knocked on the car window. Defendant turned toward the center

console and threw the bag in his hand at Pena, who put it into his other pocket.

Borges placed the two men under arrest and instructed defendant to exit the car.

       A pat down revealed defendant was in possession of a fold of powdered

cocaine and $570 in cash. Pena's search uncovered two "twists," or small

plastic-wrapped packages, of cocaine. He spontaneously admitted, "[a]ll I have

are the two twists that he sold me." Borges searched the car's console and found

a scale with a one-hundred-gram weight and a small amount of marijuana.

       At the police station, defendant and Pena waived their Miranda rights and

gave statements to police. Defendant admitted to possessing cocaine and a scale


                                                                        A-2054-17T3
                                       3
but denied selling anything to Pena. He claimed he and Pena went to his car to

drink. Pena admitted to having purchased cocaine from defendant.

      Defendant's car was transported to the police station.       While in the

booking area, defendant asked Borges to retrieve cash from the car. The officer

found $4,050 in the glove box.

      A grand jury indicted defendant, charging him with third-degree

possession of a controlled dangerous substance, N.J.S.A. 2C:35-10(a)(1); third-

degree possession of a controlled dangerous substance with intent to distribute,

N.J.S.A. 2C:35-5(b)(3); and third-degree distribution of a controlled dangerous

substance, N.J.S.A. 2C:35-5(b)(3). He was also issued a summons charging him

with the disorderly persons offenses of possession of fifty grams or less of

marijuana, N.J.S.A. 2C:35-10(a)(4), and possession with intent to use drug

paraphernalia, N.J.S.A. 2C:36-2.1




1
   Pena was charged with third-degree possession of a controlled dangerous
substance, N.J.S.A. 2C:35-10(a)(1). He entered a guilty plea in exchange for
364 days in the county jail or entry into a drug treatment program as a condition
of probation. He was required to testify truthfully at defendant's trial. Having
completed a drug treatment program, Pena was sentenced to fines only.



                                                                         A-2054-17T3
                                       4
      Prior to trial, defendant filed a motion to suppress the contents of his

vehicle, including the scale, the weight, and the marijuana. 2 The trial court

denied the motion, concluding exigent circumstances justified the warrantless

search of defendant's car.    The court found that the officer, having seen

defendant turn toward the console as he approached the car, was justified to

search the console for weapons or drugs.

      During jury selection, the State exercised a peremptory challenge to strike

A.W., an African-American male juror. The trial court rejected defendant's

objection to the peremptory challenge, finding that the State offered legitimate

race-neutral reasons for striking the juror and had not engaged in a pattern of

discriminatory use of its peremptory challenges.         The facts relating to

defendant's objection to the peremptory challenge will be discussed in greater

detail below.

      The jury found defendant guilty of all three charges. The court granted

the State's motion to sentence defendant to a mandatory extended term pursuant

to N.J.S.A. 2C:43-6(f). The court merged the two possession counts into the

distribution count and sentenced defendant to the minimum mandatory term for



2
  Defendant also argued the statement he gave at the police station should be
suppressed as the fruit of the illegal search of his car.
                                                                         A-2054-17T3
                                       5
a third-degree offense of a five years of imprisonment with a three-year period

of parole ineligibility. On the State's motion, the court dismissed the summons

charging defendant with the two disorderly persons offenses.

      This appeal followed. Defendant raises the following arguments for our

consideration.

            POINT I

            THE FRUITS OF THE AUTOMOBILE SEARCH
            MUST BE SUPPRESSED BECAUSE THE
            INTRUSION WAS NOT PRECIPITATED BY
            EXIGENT CIRCUMSTANCES OR THE NEED TO
            OBTAIN OWNERSHIP DOCUMENTS.

            POINT II

            THE TRIAL COURT ERRONEOUSLY RULED
            THAT    THE     STATE'S    PEREMPTORY
            CHALLENGES TO EXCUSE THE SOLE AFRICAN-
            AMERICAN [MALE] WAS BASED UPON A
            LEGITIMATE NON-DISCRIMINATORY REASON
            GIVEN THAT A SIMILARLY SITUATED
            CAUCASIAN MALE WAS NOT STRUCK BY THE
            STATE.

            POINT III

            THE POLICE OFFICER FACT WITNESSES
            IMPROPERLY OFFERED OPINION TESTIMONY
            THAT A DRUG TRANSACTION HAD TAKEN
            PLACE. THE ADMISSION OF SUCH TESTIMONY
            NOT   ONLY   DENIED   THE   JURY   THE
            OPPORTUNITY TO SERVE AS THE JUDGES OF


                                                                       A-2054-17T3
                                      6
            THE FACTS, BUT DENIED MR. SANDERS A FAIR
            TRIAL.

            POINT IV

            MR. SANDERS WAS DEPRIVED OF DUE PROCESS
            AND THE CERTAINTY OF A UNANIMOUS
            VERDICT BECAUSE THE COURT FAILED TO
            INSTRUCT THE JURY TO FIND, BEFORE
            CONVICTING, THAT HE COMMITTED A
            SPECIFIC ACT OF POSSESSION, POSSESSION
            WITH INTENT, OR DISTRIBUTION[.]

            POINT V

            EVEN IF EACH INDIVIDUAL ERROR DOES NOT
            REQUIRE REVERSAL, THE AGGREGATE OF THE
            ERRORS DENIED THE DEFENDANT DUE
            PROCESS AND A FAIR TRIAL.

                                        II.

      We apply a deferential standard of review to a trial court's factual findings

after a suppression hearing, upholding findings "supported by sufficient credible

evidence in the record." State v. S.S., 229 N.J. 360, 381 (2017). We review de

novo the trial court's application of its factual findings to the governing

principles of law. State v. Jessup, 441 N.J. Super. 386, 389-90 (App. Div. 2015).

      Article I, Paragraph 7 of the New Jersey Constitution, protects "[t]he right

of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures . . . ." See also U.S. Const. amend. IV.


                                                                           A-2054-17T3
                                        7
"Under our constitutional jurisprudence, when it is practicable to do so, the

police are generally required to secure a warrant before conducting a search

. . . ." State v. Hathaway, 222 N.J. 453, 468 (2015). A warrant to conduct a

search will not be issued except "upon probable cause, supported by Oath or

affirmation, and particularly describing the place to be searched" and the persons

and things to be seized. U.S. Const. amend. IV; accord N.J. Const., art. I, ¶ 7;

State v. Smith, 212 N.J. 365, 387 (2012).

      Warrantless searches are presumed to be invalid unless they fall within an

exception to the warrant requirement. State v. Wilson, 178 N.J. 7, 12 (2003).

At the time of the events in question, an exception was recognized for the search

of an automobile under exigent circumstances. State v. Pena-Flores, 198 N.J. 6,

28 (2009).3 The exception is justified by: "(1) the ready mobility of the vehicle

and the inherent potential for loss or destruction of evidence before a warrant is

obtained; and (2) the decreased expectation of privacy in motor vehicles, which

are subject to extensive government regulation." Id. at 20.




3
  In 2015, the Supreme Court abandoned the exigent circumstances standard
because it was "unsound in principle and unworkable in practice . . . ." State v.
Witt, 223 N.J. 409, 447 (2015). The holding in Witt created a new rule of law
with prospective application only. Id. at 449. The search of defendant's car in
2014, therefore, is properly analyzed under the holding in Pena-Flores.
                                                                          A-2054-17T3
                                        8
      Under Pena-Flores, a warrantless search of a motor vehicle is permissible

where the stop was unexpected, the police had probable cause to believe the car

contained evidence of a crime, and exigent circumstances exist under which it

is impracticable to obtain a warrant. Id. at 28; State v. Cooke, 163 N.J. 657,

667-68 (2000). Exigency is determined on a case-by-case basis.             State v.

Dunlap, 185 N.J. 543, 551 (2006).

      In making an exigency determination, the court considers:

               the time of day; the location of the stop; the nature of
               the neighborhood; the unfolding of the events
               establishing probable cause; the ratio of officers to
               suspects; the existence of confederates who know the
               location of the car and could remove it or its contents;
               whether the arrest was observed by passersby who
               could tamper with the car or its contents; whether it
               would be safe to leave the car unguarded and, if not,
               whether the delay that would be caused by obtaining a
               warrant would place the officers or the evidence at risk.

               [Pena-Flores, 198 N.J. at 29.]

In addition,

               exigent circumstances do not dissipate simply because
               the particular occupants of the vehicle may have been
               removed from the car, arrested, or otherwise restricted
               in their freedom of movement. State v. Alston, 88 N.J.
211, 234 (1981). That is a sound rule because, until the
               vehicle is seized by police and removed from the scene,
               it is potentially accessible to third persons who might
               move or damage it or remove or destroy evidence
               contained in it. Ibid.

                                                                           A-2054-17T3
                                          9
            [Cooke, 163 N.J. at 672 (quotations omitted).]

      The trial court's denial of defendant's motion to suppress is well supported

by the record. Borges saw defendant move toward the center console as he

approached the vehicle. He did not know if the console contained a weapon or

drugs. The car was in a high crime area known for narcotics transactions in a

parking lot with patrons of a gentlemen's club freely walking about. Despite the

early morning hour, the club was still open.        There were bystanders who

observed defendant's arrest. The two officers on scene each had one defendant

in custody. An exigency was present because it was necessary for Borges to

determine if there was a weapon or contraband in the vehicle that could h ave

been taken or destroyed by the patrons in the parking lot once the officers took

the defendants to the police station. Had the officers left the car unattended, any

of the patrons in the parking lot could have entered the vehicle. In addition, the

officers were involved in an ongoing investigation of events occurring close in

time to the search, making it impractical to obtain a search warrant. State v.

Nishina, 175 N.J. 502, 518 (2003); Cooke, 163 N.J. at 673. 4


4
  The State argues the constitutionality of the search is moot because the items
seized from the car did not form the basis of defendant's convictions and were
relevant only to the municipal court charges that were dismissed. This is true


                                                                           A-2054-17T3
                                       10
                                        III.

      We will uphold a trial court's ruling on whether the State exercised its

peremptory challenges on constitutionally impermissible grounds unless it is

clearly erroneous. State v. Thompson, 224 N.J. 324, 344 (2016). The standard

of review "necessarily applies to the trial court's assessment of the prosecutor's

candor and sincerity in the presentation of reasons for exercising peremptory

challenges." Id. at 345.

      The United States and New Jersey Constitutions prohibit prosecutors from

exercising peremptory challenges against potential jurors based on their race or

ethnicity. Batson v. Kentucky, 476 U.S. 79, 89 (1986); Thompson, 224 N.J. at

339-440. Defendant, an African-American male, argues the trial court erred in

finding that the State relied on race-neutral reasons to excuse an African-

American male from the jury.

      "[T]he determination of whether the prosecution has exercised peremptory

challenges in a discriminatory manner involves a three-step procedure." State

v. Clark, 316 N.J. Super. 462, 468 (App. Div. 1998). It begins with a "rebuttable




of the marijuana. However, in his closing argument, the assistant prosecutor
asked the jury to consider the scale as evidence of defendant's intent to distribute
cocaine. Because the comment may have influenced the jury's deliberations, we
address the validity of the search.
                                                                            A-2054-17T3
                                        11
presumption that the prosecution has exercised its peremptory challenges on"

permissible grounds. Thompson, 224 N.J. at 340 (quoting State v. Gilmore, 103
N.J. 508, 535 (1986)). To rebut this presumption, the defense must show "that

the prosecution exercised its peremptory challenges on constitutionally -

impermissible grounds." Ibid. (quoting Gilmore, 103 N.J. at 535).

      As the party objecting to a peremptory challenge, defendant bears the

burden to prove purposeful discrimination based on the "totality of the relevant

facts . . . ." Batson, 476 U.S. at 94. "The opponent of the strike bears the burden

of persuasion regarding racial motivation . . . ." Thompson, 224 N.J. at 334

(quoting Davis v. Ayala, 576 U.S. 257, 271 (2015)). "That burden is slight, as

the challenger need only tender sufficient proofs to raise an inference of

discrimination." State v. Osorio, 199 N.J. 486, 492 (2009).

      After the defense has made this showing, the burden shifts to the State to

"articulat[e] 'clear and reasonably specific' explanations of its 'legitimate

reasons' for exercising each of the peremptory challenges." Thompson, 224 N.J.

at 341 (quoting Gilmore, 103 N.J. at 537). The party exercising the peremptory

challenge must provide evidence "that the peremptory challenge[] under review

[is] justifiable on the basis of concerns about situation-specific bias." Gilmore,
103 N.J. at 537. The trial court must determine whether counsel provided a


                                                                           A-2054-17T3
                                       12
"reasoned, neutral basis for the challenge or if the explanations tendered are

pretext." Osorio, 199 N.J. at 492. The party "must satisfy the court that [it]

exercised such peremptories on grounds that are reasonably relevant to the

particular case on trial or its parties or witnesses . . . ." Gilmore, 103 N.J. at 538

(alteration in original).

      In the third step, if the court is satisfied that legitimate nondiscriminatory

grounds have been advanced in response to the objection, it must then determine

"whether, by a preponderance of the evidence, the party contesting the exercise

of a peremptory challenge has proven that the contested peremptory challenge

was exercised on . . . impermissible grounds of presumed group bias." Osorio,
199 N.J. at 492-93. The court must consider whether the party exercising the

peremptory challenge

             has applied the proffered reasons for the exercise of the
             disputed challenges even-handedly to all prospective
             jurors. A nondiscriminatory reason for exercising a
             peremptory challenge which appears genuine and
             reasonable on its face may become suspect if the only
             prospective jurors with that characteristic who the
             [party exercising the peremptory challenge] has
             excused are members of a cognizable group.

             In addition, the court must consider the overall pattern
             of the [party exercising the peremptory challenge]'s use
             of its peremptory challenges. Even if the reasons for
             each individual challenge appear sufficient when
             considered in isolation from the . . . other challenges,

                                                                              A-2054-17T3
                                         13
             the use of a disproportionate number of peremptory
             challenges to remove members of a cognizable group
             may warrant a finding that those reasons are not
             genuine and reasonable.

             Finally, the court must consider the composition of the
             jury ultimately selected to try the case. Although the
             presence on the jury of some members of the group
             alleged to have been improperly excluded does not
             relieve the trial court of the responsibility to ascertain
             if any prospective juror was peremptorily challenged on
             a discriminatory basis, this circumstance may be highly
             probative of the ultimate question whether the . . .
             proffered nondiscriminatory reasons for exercising
             peremptory challenges are genuine and reasonable.

             [Id. at 506 (alterations in original) (quoting Clark, 316
N.J. Super. at 473-74).]

      Here, the court approved the following question for each potential juror:

"As a general proposition, do you think that a police officer is more likely, just

as likely, or less likely to tell the truth than a witness who's not a police officer."

(Question 16). The judge was inclined to excuse any juror who answered "more

likely" or "less likely" but would entertain rehabilitation of the juror by either

party on a case-by-case basis.

      The judge also approved the following question for each potential juror:

"Would any of you give greater or lesser weight to the testimony of a police

officer merely because of his or her status as a police officer." (Question 17).



                                                                               A-2054-17T3
                                         14
The judge was similarly inclined to excuse jurors who answered "greater

weight" or "lesser weight," subject to rehabilitation by either party.

      Juror A.W. provided inconsistent answers to Questions 16 and 17, first

stating that he would be more inclined to find an officer truthful then rescinding

that statement. In response to a separate question, A.W. stated that his brother

had not been treated fairly by the prosecutor in another county after he was

involved in a fight with an off duty police officer. He stated that his brother was

prosecuted for illegal possession of a weapon, but the officer involved in the

fight was not charged. A.W. also stated he had applied for a position with a law

enforcement agency, but was turned down. The State exercised a peremptory

challenge to A.W.

      Defendant's counsel objected, citing Batson and Gilmore, arguing that

after four panels of fifty potential jurors A.W. was the first African-American

man on the jury and noting the State was exercising its first peremptory

challenge of the day to strike him. The State opposed the objection, noting that

there were two African-American women already seated as jurors without

objection from the State. In addition, as of that point, the State had exercised

only four peremptory challenges, striking three Caucasian women and one

African-American male, A.W.


                                                                           A-2054-17T3
                                       15
      The trial court found defendant met his initial burden under Osorio. After

a careful analysis, however, the court determined the State had proffered

legitimate race-neutral reasons for striking A.W. The court concluded A.W.'s

characterization of his brother's treatment after the fight was that police officers

did something improper which resulted in his brother being prosecuted unfairly.

The court determined that A.W.'s statement was akin to his saying police officers

are untruthful.

      With respect to the second step of the analysis, the court noted the jury at

that point had two African-American female jurors. The court concluded that

this represented a higher percentage of African-American jurors than in the

overall jury venire.

      Finally, the court determined the State's proffered reasons for striking

A.W. were credible and not based on race. The court found credible the assistant

prosecutor's statement he struck A.W. for his potential bias against police

officers, both because of his perception of his brother's treatment and because

of having been rejected from a position with a law enforcement agency. 5



5
  Jury selection continued for two more days. The prosecution and defense were
entitled to a ten peremptory challenges each. R. 1:8-3(d). The State did not use
all of its peremptory challenges by the time the jury was sworn. The final
composition of the jury is not in the record.
                                                                            A-2054-17T3
                                        16
      The trial court's findings with respect to the assistant prosecutor's c andor

and sincerity in the presentation of reasons for exercising the peremptory

challenge to A.W. are supported by the record. We see in the record no clearly

mistaken conclusions demanding intervention and correction.            A.W. was

stricken based on situational bias in a race-neutral exercise of the State's

peremptory challenge. The composition of the jury at the time, as well as the

State's overall use of peremptory challenges do not demonstrate racially-based

motives for striking one juror.

      Nor do we find persuasive defendant's argument the trial court erred by

failing to consider that the State did not use a peremptory challenge to strike a

Caucasian male juror who was troubled by his brother's treatment by police.

That juror told the court that his brother was involved in a motor vehicle accident

when he was a minor and police attempted to question him without his parents

being present. Charges against the juror's brother arising from the accident were

ultimately dismissed.    The Caucasian juror, however, did not state that he

believed police escaped criminal liability for their actions, acted in a dishonest

way, or that his brother was inappropriately prosecuted.




                                                                           A-2054-17T3
                                       17
                                       IV.

      Defense counsel cross-examined Borges at length with respect to the

forfeiture of the cash seized from defendant's person and car. On redirect, the

officer testified he initiated forfeiture proceedings "[b]ecause my investigation

revealed [defendant] was distributing narcotics." While defendant object ed on

relevancy grounds, he did not object to the testimony being beyond the scope of

permissible lay testimony. We, therefore, review defendant's challenge to the

testimony under the plain error standard for an error "clearly capable of

producing an unjust result . . . ." State v. Whitaker, 200 N.J. 444, 465 (2009)

(citing R. 2:10-2).

      A lay witness may not offer a lay opinion on a matter "not within [the

witness's] direct ken . . . and as to which the jury is as competent as he to form

a conclusion[.]" State v. McLean, 205 N.J. 438, 459 (2011) (alterations in

original) (quotation omitted). It was inappropriate for Borges to offer his lay

opinion that defendant was engaged in distributing narcotics. See id. at 461-63

(holding that it was improper for a police officer to give lay opinion that the

exchange of small items for what appeared to be paper money, without more,

was a narcotics transaction).




                                                                          A-2054-17T3
                                       18
      The admission of this testimony, however, was harmless error. Defendant

opened the door to the officer's testimony with extensive cross-examination

questions about the forfeiture of defendant's cash. "The doctrine of opening the

door allows a party to elicit otherwise inadmissible evidence when the opposing

party has made unfair prejudicial use of related evidence." State v. James, 144
N.J. 538, 554 (1996). In light of the cross-examination questions exploring the

difference between seizure and forfeiture of funds, the State was entitled to ask

Borges why he had completed a forfeiture form for the money seized from

defendant. In addition, the record contains testimony from Pena describing

defendant's sale of cocaine to him in detail, and from the officer describing

defendant's acts in the car and possession of cocaine when arrested. The officer's

lay opinion testimony was cumulative to the highly incriminating fact testimony

admitted at trial.

                                       V.

      We see no error in the jury instructions with respect to unanimity because

the instruction clearly conveyed to the jury that it had to find guilt beyond a

reasonable doubt as to both instances in which defendant distributed cocaine to

Pena – in the bathroom and in the car. "The notion of unanimity requires 'jurors

to be in substantial agreement as to just what a defendant did' before determining


                                                                          A-2054-17T3
                                       19
his or her guilt or innocence." State v. Cagno, 211 N.J. 488, 516 (2012) (quoting

State v. Frisby, 174 N.J. 583, 596 (2002)); R. 1:8-9. "The general rule is that 'in

cases where there is a danger of a fragmented verdict[,] the trial court must upon

request offer a specific unanimity instruction.'" Cagno, 211 N.J. at 517 (quoting

Frisby, 174 N.J. at 597-98). Because defendant did not object to the instructions

at trial, the matter is reviewed for plain error, Rule 2:10-2, and is considered in

light of the totality of the jury charge. State v. Jordan, 147 N.J. 409, 422 (1997).

      The two packages of cocaine found in defendant's possession were labeled

S14 and S16. One package was the remainder of the sample distributed to Pena

in the club and one was the package defendant distributed in the car. The trial

court instructed the jury it had to find beyond a reasonable doubt that defendant

possessed, possessed with intent to distribute, and distributed both S16 and S14

before convicting defendant of the charges.           They were never given the

alternative to return a guilty verdict as to one distribution event but not the other.

      In addition, the court gave the jury the general unanimity instruction.

"Ordinarily, a general instruction on the requirement of unanimity suffices to

instruct the jury that it must be unanimous on whatever specifications it finds to

be the predicate of a guilty verdict." State v. Parker, 124 N.J. 628, 641 (1991);

accord State v. Harris, 141 N.J. 525, 562 (1995). Although a specific unanimity


                                                                              A-2054-17T3
                                         20
charge "should be granted on request, in the absence of a specific request, the

failure so to charge does not necessarily constitute reversible error." Parker,
124 N.J. at 637. Only if "it appears that a genuine possibility of jury confusion

exists or that a conviction may occur as a result of different jurors concluding

that a defendant committed conceptually distinct act" will a general unanimity

instruction fail to suffice. Cagno, 211 N.J. at 516-17 (quoting Parker, 124 N.J.

at 641). In light of the instructions given here, there is no realistic possibility

that some jurors found that defendant distributed cocaine to Pena in the car but

not in the bathroom or vice-versa.

      To the extent that we have not addressed defendant's remaining

arguments, we conclude they lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-2054-17T3
                                       21